Citation Nr: 1437909	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-45 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for an eye disability, to include tunnel vision.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1992 and from September 2001 to September 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  These matters have been previously remanded by the Board in April 2013 and January 2014.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2012.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination as to the Veteran's back disability was conducted in May 2013.  The examiner found that the Veteran's current osteoarthritis of the lumbar back is not related to nor incurred during military service.  As rationale, the examiner summarized the Veteran's in-service medical history, including the Veteran's statements that he was "in perfect health" and denial of medical problems after the in-service injury that he now contends is the cause of his back disability.  Unfortunately, this rationale contains facts but no reasoning or explanation of why they support the examiner's conclusion.  Therefore, the claim must be remanded to obtain an adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The examiner has also failed to consider the Veteran's lay statement in his hearing testimony that he has had problems with his back ever since service, and his October 2010 letter stating that he re-injured his back in service in 1989.  

In his February 2012 hearing testimony, the Veteran identified private eye treatment records that the AOJ has not attempted to obtain.  The AOJ should attempt to obtain them upon remand. 
 
A VA examination as to the Veteran's claimed eye condition was conducted in July 2014, in which the examiner found that the Veteran did not have a diagnosable ocular condition.  Although the examiner indicated that the claims file was reviewed, the report revealed that a key piece of information within the file had not been reviewed.  The examiner wrote that "while multiple optometry notes were found related to care for refractive error and a conjunctivitis, no record was found of [treatment] for a foreign body injury."  The Veteran's service treatment records [STRs] contain a February 1983 notation regarding a foreign body imbedded in the left eye.  As the review of the claims folder did not include this key notation, the examination is of limited probative value.  See Reonal v. Brown, 5 Vet. 458, 461 (1993).  Additionally, while the examiner noted that the Veteran reports photosensitivity that has increased over time, the medical report does not indicate whether this photosensitivity might be symptomatic of a diagnosable disability.  Therefore, a new examination should be scheduled upon remand.  

A May 2013 VA audiological examination was not able to provide the requested opinion without resorting to speculation because of insufficient information, specifically stating that "[b]ecause the military file failed to provide an entrance exa[m] prior to the Veteran's second period of active duty, it is unknown whether [or] not a standard threshold shift occurred upon exit in 2002."  The examiner characterized an examination dated in August 1997, five years after the Veteran's first discharge, as revealing normal hearing acuity bilaterally.  The examiner stated that there was no presence of a standard threshold shift between the Veteran's February 1982 enlistment examination and the August 1997 examination.  However, the record reflects a 10-decibel downward threshold shift in the left ear at 4000 Hertz between February 1982 and August 1997.  The threshold shift 
between the August 1997 examination and the July 2002 examination is likewise no greater than 10 decibels.  If a standard threshold shift is not present between the August 1997 and July 2002 examinations, it is not clear why the absence of an audiological examination in 2001 would prevent the examiner from providing the requested opinion.  If ten decibels does represent a standard threshold shift, then the opinion as to the Veteran's first period of service is based upon incorrect facts.  Therefore, a new examination should be obtained to clarify this matter.  Additionally, the examiner should be asked to address the bilateral 15-decibel downward shift at 4000 Hertz between the July 1982 enlistment examination and an audiological examination performed in November 1987.    

Finally, the Board notes that a single, unfruitful attempt has been made to obtain private treatment records from Family Practice Clinic.  A second attempt must be made upon remand.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

Accordingly, the case is REMANDED for the following action:

1.  Make a second attempt to obtain the Veteran's medical records from Family Practice Clinic.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).   

2.  Contact the Veteran and request that he identify the medical treatment providers from whom he received treatment for his claimed eye disability, as referenced in his hearing testimony.  After obtaining the appropriate authorization, contact any medical treatment provider so identified, and request all records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).  

3.  Thereafter, forward the Veteran's claims file to the May 2013 examiner who opined as to the Veteran's back disability, or another appropriate examiner, and request a supplemental opinion.  After reviewing the record, including any new treatment records that may have been obtained, the examiner should provide an opinion as to whether it is at least as likely as not (fifty percent or greater probability) that the Veteran has a back disability that is causally related to active service.  The examiner must address the Veteran's February 2012 hearing testimony that he has experienced back pain since service.  The examiner must also consider the Veteran's assertion in an October 2010 letter that he re-injured his back in 1989.  

The examiner must provide a complete rationale for any opinion given.  This rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.  

4.  After completing the above development, forward the claims folder to an audiologist who has not seen the Veteran before, and obtain a supplemental opinion as to the probable etiology of the Veteran's hearing loss.  After reviewing the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to his service.  The examiner's attention is drawn to a bilateral downward shift of 15 decibels at 4000 Hertz between July 1982 and November 1987.    

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

If the examiner feels that he or she cannot render an opinion with resorting to speculation due to the lack of entrance examination in 2001, the examiner must consider that the downward shift between August 1997 and July 2002 is no greater than the downward shift between the examinations in February 1982 and August 1997.  

5.  Thereafter, schedule the Veteran for a new eye examination with an appropriate medical professional.  The examiner must review the documents associated with the claims folder, including any additional private treatment records that may have been obtained.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an eye disability causally related to active service, to include as due to an incident of a foreign body becoming imbedded in the Veteran's left eye in February 1982, which is recorded in the Veteran's service treatment records [STRs].  The examiner is asked to specifically discuss the Veteran's report of photosensitivity since the February 1982 incident, which is supported by a May 1988 notation prescribing the Veteran dark glasses to protect his eyes from bright light.  The examiner should also consider the Veteran's report of "tunnel vision."

The examiner must provide a clear rationale for any opinion given.  

6.  After completing all of the above development, re-adjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



